DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on July 15, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated April 11, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on July 15, 2022 has been entered. Claims 1, 4, 9, 15-16, and 20 have been amended. Claims 9-15 and 20 were previously withdrawn. No new claims have been added. Claims 1–20 are pending and claims 1-8 and 16-19 are rejected for the reasons set forth below. 


Response to Amendment
3. The Amendment filed on July 15, 2022 has been entered. Claims 1, 4, 9, 15-16, and 20 have been amended. Claims 9-15 and 16-19 were previously withdrawn. No new claims have been added or cancelled. Claims 1–20 are pending and claims 1-8 and 16-19 are rejected for the reasons set forth below.


Claim Objections
4. Claim 4 is objected to because of the following informalities: claim 4 contains the limitation that reads “user identification information of the users who has registered to the biometric feature recognition payment service…” The term “has” should be corrected and replaced with “have” in this limitation to make proper grammatical sense.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1-8 and 16-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-8 and 16-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–8) and a machine (claims 16-19), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving user biometric information after receiving a payment request from the user and based on satisfying a payment condition, completing a payment transaction by: 
receiving payment certificate information corresponding to a payment application, and the payment certificate information including certificate data and a private key;
registering users with a biometric feature recognition payment service, wherein the registering includes collecting biometric feature information of the users and allocating user identification information o the users as associated to the biometric feature information of the users;
receiving biometric feature information of users;
storing the biometric feature information of the users;
determining payment information of a payment to be paid in response to a payment operation of a first user;
detecting biometric feature information of the first user by sensing a physical biometric feature of the first user;
determining that the biometric feature information of the first user matches a piece of biometric feature information locally stored;
generating, offline, a payment request based on the payment information, the biometric feature information of the first user, and payment certificate information;
displaying, offline, a payment success message to the first user based on the generating the payment request offline; and
after the displaying the payment success message, sending the payment request to send the payment request and to perform payment processing based on the payment information and a payment account of the payment application in response to the payment request satisfying a first payment condition.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving user biometric information after receiving a payment request from the user and based on satisfying a payment condition, completing a payment transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “terminal,” storage area,” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0005] and [0053] of the specification). Independent claim 16 has nearly identical limitations to independent claim 1 and so the same analysis applies to claim 16. Claim 16 contains additional elements such a processor and memory which are being used to implement the abstract idea recited in claim 1. 
Dependent claims 2–8 and 17-19 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 17 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe obtaining user identification information of the first user offline based on the biometric feature information, performing signature processing on the user identification information and time information of a current time based on the private key to obtain signature data; and generating the payment request based on the signature data, the certificate data, and the payment information. Dependent claims 3 and 18 recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe performing offline matching processing between the biometric feature information of the first user and stored biometric feature information stored in a first storage area and in response to the offline matching processing being successful, obtaining user identification information associated with stored biometric feature information that matches with the biometric feature information of the first user, and determining the user identification information as the user identification information of the first user. Dependent claim 4 recites limitations that further define the abstract idea noted in claim 1 in that it describes receiving biometric feature information and user identification information of users who have registered to a payment service and storing the biometric feature information and the user identification information of the user as associated with one another. Dependent claim 5 recites limitations that further define the abstract idea noted in claim 1 in that it describes in response to the offline matching processing being not successful, displaying prompt information to prompt the first user to subscribe to a payment service for the payment account and receiving user identification information and biometric feature information of the first user sent wherein the user identification information and the biometric feature information of the first user are determined by the first service terminal based on a request sent by the first user for subscribing to the payment service and storing the biometric feature information and the user identification information of the first user as associated with one another. Dependent claims 6 and 19 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe before determining the payment information of the payment to be paid and before collecting biometric information, sending a device registration request to generate certificate data. Dependent claim 7 recites limitations that further define the abstract idea noted in claim 1 in that it describes performing certificate update processing based on expiration of a previous certificate. Dependent claim 8 recites limitations that further define the abstract idea noted in claim 1 in that it describes that after sending the payment request, receiving payment result information. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).


Prior Art Not Relied Upon
7. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
NGUYEN (U.S. Pub. No. 2019/0311339) teaches an electronic device for payment sharing processing between various devices using user identification data.

Response to Arguments
8.  Applicant’s arguments filed on July 15, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that claim 1 includes “the transformation from physical biometric feature of a user to biometric feature information of the user, which meets the ‘Machine-or-Transformation’ test.” (See Applicant’s Arguments, p. 15). However, the detecting of biometric data from a user is not an actual transformation. The data that is obtained from a user is being stored using a storage element which is being used to implement the abstract idea noted above. Nothing else is being done to this data.
Applicant finally argues that “claim 1 is significantly more than an alleged abstract idea.” (See Applicant’s Arguments, p. 19). Under the 2019 PEG step 2B analysis, the additional elements contained in the claims are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “terminal,” storage area,” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0005] and [0053] of the specification). Applicant’s contention that claim 1 is “an improvement to the technical fields of biometric feature data processing and storage by deploying a computing system that links an IoT device with a payment server of a payment application, by storing locally at the IoT device biometric feature information of users registered with the payment application, and by generating a payment request offline and displaying a payment success message locally to a user without communication with the payment application through a network connection” is without merit. (See Applicant’s Arguments, pp. 18-19). Simply storing a piece of information such as biometric user data locally instead of on a server and then generating a payment request and displaying a notification of successful payment completion is not an improvement to the field of “biometric feature data processing and storage.” It is merely a business decision to choose where to store data and how to display certain messages relating to the transaction outcome to the user.
Thus, the claims are properly rejected under 35 U.S.C. §101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696